Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 1 of 16 PageID #: 466


                                                                              1


 1                     UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
 2
      - - - - - - - - - - - - - X
 3
        UNITED STATES OF AMERICA,          :   19-CR-127(AMD)
 4                                         :
                                           :   U.S. Courthouse
 5                                         :   Brooklyn, New York
               -against-                   :
 6                                         :   TRANSCRIPT OF
                                           :   TELEPHONIC STATUS
 7                                         :   CONFERENCE
                                           :
 8      LUCIO CELLI,                       :
                                           :   September 2, 2020
 9               Defendant.                :   1:00 p.m.
                                           :
10
      - - - - - - - - - - - - - X
11
     BEFORE:
12                     HONORABLE ANN M. DONNELLY, U.S.D.J.

13   APPEARANCES:

14   For the Government:            SETH D. DuCHARME, ESQ.
                                    Acting United States Attorney
15                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
16                                  BY: KAYLA BENSING, ESQ.
                                         Assistant U.S. Attorney
17

18   For the Defendant:             ZACHARY TAYLOR, ESQ.

19
     Also Present:                  DAVID GORDON, ESQ.
20                                  Standby CJA Counsel

21
     Court Reporter:          Holly Driscoll, CSR, FCRR
22                            Chief Court Reporter
                              225 Cadman Plaza East
23                            Brooklyn, New York 11201
                              (718) 613-2274
24

25   Proceedings recorded by mechanical stenography, transcript
     produced by Computer-Assisted Transcript.


                           HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 2 of 16 PageID #: 467


                                                                              2


 1               (THE FOLLOWING TAKES PLACE VIA TELECONFERENCE.)

 2               THE COURT:    Hi, it's Judge Donnelly.

 3               Donna, can you call the case please.

 4               THE COURTROOM DEPUTY:      Yes.

 5               This is criminal cause for telephone status

 6   conference, docket number 19-CR-127, USA versus Celli.

 7               Before asking the parties to state their appearance

 8   I would like to note the following:         Persons granted remote

 9   access to proceedings are reminded of the general prohibitions

10   against photographing, recording and rebroadcasting of court

11   proceedings.     Violation of these prohibitions may result in

12   sanctions including removal of court issued media credentials,

13   restricted entry to future hearings, denial of entry to future

14   hearings, or any other sanction deemed necessary by the court.

15               Counsel, state your appearances, government first.

16               MS. BENSING:     Good morning, this is Kayla Bensing

17   for the government -- good afternoon.

18               THE COURT:    Good afternoon.

19               MR. TAYLOR:    Good afternoon, Your Honor, this

20   Zachary Taylor on behalf of Mr. Lucio Celli.

21               THE COURT:    Good afternoon.

22               PRETRIAL SERVICES OFFICER DORN:        Good afternoon,

23   Your Honor, Pretrial Services Officer Michael Dorn.

24               THE COURT:    Good afternoon.

25               PRETRIAL SERVICES OFFICER BARRIOS:         Good afternoon,



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 3 of 16 PageID #: 468


                                                                              3


 1   Your Honor --

 2               THE COURT:    Go ahead.

 3               PRETRIAL SERVICES OFFICER BARRIOS:         Leo Barrios from

 4   Pretrial Services, Southern District of New York.

 5               THE COURT:    Good afternoon.

 6               Mr. Celli, are you there?

 7               THE DEFENDANT:     Yes, Judge.       Good afternoon.   How

 8   are you?

 9               THE COURT:    Well, I've been better I have to say.

10   I want to stop having these telephone calls because I tell you

11   to do stuff and then you don't do it and every time we have

12   one of these calls it's because you've disobeyed one of my

13   orders and so I want to know what we're going to do about

14   that.

15               Let me hear from Pretrial if I could please, I guess

16   either Officer Dorn or Barrios.

17               PRETRIAL SERVICES OFFICER DORN:         Good afternoon,

18   Your Honor, this is Michael Dorn.         Our position right now is

19   that the defendant's bail should be revoked for his continued

20   violations of Your Honor's order, continuing to call AUSA

21   Bensing and his continued inappropriate telephone behavior

22   towards others.     We believe that the pattern of behavior

23   represents a risk of danger to the community.

24               THE COURT:    Well, Mr. Taylor, do you have anything

25   to say about this?



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 4 of 16 PageID #: 469


                                                                              4


 1               MR. TAYLOR:    Yes, Your Honor.      While Mr. Celli's

 2   initial interaction with the reporter, Ms. Edelman, is

 3   definitely inappropriate and, you know, just not the way a

 4   person should behave, I don't think it comes close to

 5   evidencing any kind of danger to the community.

 6               First of all, I understand that after Mr. Celli

 7   first called Ms. Edelman, which he should not have done, and

 8   he called her nasty names, which he absolutely should not have

 9   done and he's acknowledged as much to me and perhaps more

10   importantly he's acknowledged as much to Ms. Edelman herself

11   without any involvement from me because I didn't know this was

12   going on, he called her back after the first call and

13   apologized for the bad name that he called her and he

14   explained that he feels anxious and he says things that he

15   then later regrets and I think Your Honor is aware because of

16   some of the materials that have been made available to the

17   Court recently that, you know, this is -- you know, that this

18   is genuinely a condition that Mr. Celli has anxiety and that

19   he can become overwhelmed by stress and therefore he does

20   things that he should not do.

21               Now, this is in no way to excuse the behavior but to

22   put it into context and I believe that Mr. Celli, you know,

23   will express himself that he understands that this is not

24   something that he should do and that he's not going to engage

25   in these kinds of calls in the future but I don't think that



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 5 of 16 PageID #: 470


                                                                              5


 1   this is a danger to the community, I don't think there was a

 2   threat to anyone, I think it is just name calling which is not

 3   something he should do.       I think there's certain people like

 4   Ms. Bensing whom he should absolutely not call under any

 5   circumstances but, again, he has not threatened her.

 6               So, I don't believe that his behavior warrants

 7   revocation of bail.      I think it would also be very harmful to

 8   him if his bail were revoked.

 9               THE COURT:    Well, I also just want to place on the

10   record that Mr. Celli has started calling the Court which I

11   don't think that's on the list of things that you're are not

12   supposed to do but you can't do that either.

13               So, Mr. Celli, what do you have to say for yourself

14   here just on this topic?

15               THE DEFENDANT:     So, when I called the Court

16   yesterday or the day before, I don't remember, I apologized

17   and I said I was recording it, I told the -- I don't recall

18   the lady's name, I think her name was Alexis, I'm not sure.

19               THE COURT:    Well, you weren't supposed to be calling

20   so why -- you know that you're not supposed to call --

21               THE DEFENDANT:     Well, I wanted -- here's the

22   reason why I did it, I wanted to have Mr. Taylor discharged

23   and told him when to do it, it's been three weeks.            I called

24   Ms. Bensing to tell her the same thing.          That's why I called

25   her, that's the only reason, and I know she can't speak to me



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 6 of 16 PageID #: 471


                                                                              6


 1   because it is against the ethics rule, I know that's why she's

 2   not supposed to speak to me, I'm sorry to put her in that

 3   position but I needed --

 4               THE COURT:    Mr. Celli, I'm going to stop you.

 5   Mr. Celli, listen to me and listen to me good, do not call

 6   Ms. Bensing again for any reason.         Is there anything about

 7   what I'm saying that you do not understand?

 8               THE DEFENDANT:     No, I understand that but I --

 9               THE COURT:    If you call her again I will put you in

10   jail, do you understand that?

11               THE DEFENDANT:     Yes.   Then I need someone else to

12   call.

13               THE COURT:    No, you don't.     You do not.    You do not

14   need someone else to call.       This is what I'm going to tell you

15   to do, you know you're not supposed to be doing these things,

16   you're a grown up; when you call people you tell them that you

17   know you're not supposed to be calling them, you apologize and

18   yet you keep doing it and so you don't give me a whole lot of

19   choice here, Mr. Celli, that's the problem, and so I don't

20   want to keep having these calls.        So, I'm going to suggest

21   that you do this, when you're tempted to call somebody that

22   you're not supposed to call, take a pad of paper, write down

23   the things that you are wanting to say and you bring it with

24   you the next time that we have court.

25               You can call your lawyer and tell him that you want



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 7 of 16 PageID #: 472


                                                                              7


 1   to speak to the judge.      That's the way you can do it.        Is that

 2   clear?

 3               THE DEFENDANT:     Yes.

 4               THE COURT:    And so I also think when you take the

 5   time to think about what the consequences of your behavior are

 6   going to be, it will make you stop doing it.

 7               Ms. Bensing does not want your call, do you

 8   understand that?

 9               THE DEFENDANT:     She's not supposed to have my calls,

10   I know that ethical reason, I know that, Your Honor.

11               THE COURT:    You are not supposed -- you, not

12   Ms. Bensing, you are not supposed to call her.           I think I've

13   made myself clear.

14               Now, you spent a little time in jail, a few months,

15   didn't you?

16               THE DEFENDANT:     Yes.

17               THE COURT:    Did you like it?

18               THE DEFENDANT:     No.

19               THE COURT:    What kind of effect do you think that

20   would have on your parents?

21               THE DEFENDANT:     Oh, I know what an effect it would

22   have.

23               THE COURT:    It would be terrible, wouldn't it?

24               THE DEFENDANT:     Yes, it would, it was.

25               THE COURT:    You have to start thinking about someone



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 8 of 16 PageID #: 473


                                                                              8


 1   other than yourself.      The next time that you're inclined to do

 2   that think of what that would do to your mother, okay.

 3               THE DEFENDANT:     Yes.

 4               THE COURT:    You must listen to me.       You have two

 5   Pretrial Services officers who are trying to work with you,

 6   I've spoken with both of them, but I am at the end of my rope,

 7   I really am, because I think sometimes you think the rules

 8   don't apply to you.      They do.     How often are you getting

 9   therapy?

10               THE DEFENDANT:     Once a week.

11               THE COURT:    I think we might try to see if you can

12   do that twice a week.

13               THE DEFENDANT:     All right.

14               THE COURT:    That would be somebody to whom you could

15   express your frustration, okay?

16               THE DEFENDANT:     Judge --

17               THE COURT:    Let me tell you one other thing, every

18   time you are thinking about picking up that telephone you

19   remember what I said to you, okay?

20               THE DEFENDANT:     Uh-huh.

21               THE COURT:    I'm not playing.

22               THE DEFENDANT:     Yes.

23               THE COURT:    So, if you want to call your lawyer, you

24   can call your lawyer.      If you want to call your therapist, you

25   can call your therapist.       If you want to call either of your



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 9 of 16 PageID #: 474


                                                                              9


 1   Pretrial Services officers, you may call them.           You may not

 2   call Ms. Bensing and don't call the Court.

 3               THE DEFENDANT:     Okay.

 4               THE COURT:    All right?

 5               THE DEFENDANT:     Uh-huh.

 6               THE COURT:    And don't make me keep having these

 7   meetings.

 8               THE DEFENDANT:     Uh-huh.

 9               THE COURT:    Now, I do want to know -- we have a date

10   scheduled in December.      What's the date, Donna?

11               THE DEFENDANT:     The 15th.

12               THE COURTROOM DEPUTY:      The 15th.

13               THE COURT:    Thank you, Mr. Celli.      So, that is a

14   status conference, is that right?

15               THE COURTROOM DEPUTY:      Yes, Judge.

16               THE COURT:    All right.     What we're going to do on

17   the 15th is pick a date for trial unless the parties are able

18   to work out a disposition and that is something that will be

19   done between your lawyer and Ms. Bensing, not you, Mr. Celli.

20   You can certainly talk to your lawyer.

21               And just so I'm clear, because I don't have this in

22   front of me, the charge that Mr. Celli is facing, what is the

23   guideline range for that, Ms. Bensing?

24               MS. BENSING:     Your Honor, let me just -- it's been a

25   while.



                         HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 10 of 16 PageID #: 475


                                                                             10


 1                 THE DEFENDANT:   26 to 37 months.

 2                 MS. BENSING:   Give me one second, Your Honor, I

 3    apologize.

 4                 THE COURT:   Sure.

 5                 THE DEFENDANT:   If I remember correctly, it was 26

 6    to 37 months.

 7                 MS. BENSING:   Your Honor, unfortunately I --

 8                 THE COURT:   It's okay.    Mr. Celli has a recollection

 9    of it.   I'm not sure what his criminal history score would be.

10                 MS. BENSING:   No, I apologize, Your Honor, I have

11    it.   So, I believe that he is looking at a total offense level

12    of 20, the 27 to 33 months was taking into account less two

13    for acceptance of responsibility.        I believe that he is in

14    Criminal History Category I.       So, if he were to go to trial on

15    the count, it would be a total offense level of 20 and a

16    Criminal History Category of I and I just --

17                 THE COURT:   That's okay.

18                 MS. BENSING:   -- need to look up the guideline.

19                 THE COURT:   I was just trying to figure out how much

20    time we were talking about here; and probation is an option as

21    well, isn't it?

22                 MS. BENSING:   I would just want to double-check

23    that, Your Honor, so that I don't misstate anything.

24                 THE COURT:   It's fine.    The Court is not -- I'm not

25    involving myself in plea discussions, I'm just getting my



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 11 of 16 PageID #: 476


                                                                             11


 1    bearings there.

 2                So, in any event, we will meet again in December for

 3    that status conference and then we will either pick a trial

 4    date or pick a date for a disposition because it is time to

 5    move on this case.      I know it is hard to pick juries right now

 6    because of Covid, it's hard to get -- and it's not a great

 7    situation for the lawyers to be doing in-person proceedings so

 8    we won't be able to do that then but we will see where we are

 9    in December.

10                Mr. Celli, I know you understand my ruling today.

11                THE DEFENDANT:     Yes.

12                THE COURT:    So, just whatever you need to do to not

13    violate my ruling do it because it's going to be the end after

14    that.    I'm not going to keep having these conversations

15    because it tells me that you don't respect the rules that I

16    have put in place and if you don't respect the rules that I

17    put in place, then it makes me wonder if you are a danger to

18    the community.     So, you've been warned but my patience is at

19    an end.   All right.

20                So, I don't think we have anything else to discuss

21    today.

22                MR. TAYLOR:    Your Honor, if I may, this is Zachary

23    Taylor.

24                Mr. Celli, if you don't mind allowing me to speak

25    first, I think if there's something I say that you want to



                          HOLLY DRISCOLL, CSR, FCRR
                             OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 12 of 16 PageID #: 477


                                                                             12


 1    correct, then please do so.

 2                 THE COURT:    Well, I'll direct it here.

 3                 MR. TAYLOR:   I'm sorry, Judge.

 4                 THE COURT:    That's okay.

 5                 Mr. Celli, let your lawyer speak, he does an

 6    excellent job.

 7                 Go ahead, Mr. Taylor.

 8                 MR. TAYLOR:   I put in a letter yesterday and, you

 9    know, I think that this issue is connected to the phone calls

10    which is that Mr. Celli has directed me to inform the Court

11    that he doesn't want my services anymore.         Now, I am not at

12    this time supportive of a motion for new counsel.           I know that

13    Mr. Celli, as the Court is well aware, has had numerous

14    counsel.    You know, there are certainly difficulties in our

15    communication.     I'm hoping, however, that our relationship has

16    not completely broken down and that we can continue to work

17    together but I did want to put this on the record that

18    Mr. Celli wants to be represented I suppose by someone else

19    and has directed me to inform the Court of this.

20                 THE COURT:    All right.   Well, I'm not going to

21    change lawyers.

22                 You don't have the right to keep changing lawyers,

23    Mr. Celli.    You have a good one because he talked me out of

24    putting you in jail today, so I might keep that in mind if I

25    were you.    I'm not going to change your lawyer today and, as I



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 13 of 16 PageID #: 478


                                                                             13


 1    said, we are going to meet again in December and don't forget

 2    what I said, Mr. Celli, okay.

 3                THE DEFENDANT:    I have some more things, Your Honor.

 4    One, can I go to the gym to relieve my stress?

 5                THE COURT:    Can you what?

 6                THE DEFENDANT:    Go to the gym to relieve my stress?

 7                THE COURT:    Well, let me just check with your

 8    Pretrial Services officer.        It sounds like a good idea.

 9                What do you think, Officers Dorn and Barrios?

10                PRETRIAL SERVICES OFFICER DORN:       Your Honor, this is

11    Michael Dorn.    As long as the Court is inclined to grant that,

12    we can give him an exercise schedule.

13                THE COURT:    Okay.

14                Good plan, Mr. Celli.

15                What's next?

16                THE DEFENDANT:    The second thing is the fact of what

17    happened in bail has affected me getting my retro money, so

18    even though that --

19                THE COURT:    I'm sorry, I don't understand.

20                THE DEFENDANT:    So, here's --

21                THE COURT:    Speak slowly, slowly.

22                THE DEFENDANT:    So, you know, I was denied my

23    procedural due process rights at bail which caused me five

24    months, under these fair credit, whatever that is called

25    clause plus the choice of law, you know, I should be getting



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 14 of 16 PageID #: 479


                                                                               14


 1    my retro money but, you know, other people who were put in

 2    jail for my length of time retrieved their retro money.            I'm

 3    being denied.

 4                THE COURT:    By who, Mr. Celli?

 5                THE DEFENDANT:    By my employer.

 6                THE COURT:    Oh, oh, I see.     So, there's some kind of

 7    money you're supposed to get?

 8                THE DEFENDANT:    Yes.

 9                THE COURT:    What is the status of your employment?

10                THE DEFENDANT:    Unemployed.

11                THE COURT:    Oh, okay.    Well, I don't have any

12    control over that, about the situation with your employer.            I

13    suggest if you want to rectify that you -- don't call anybody

14    up and threaten them, don't do that, but there are legal ways

15    that you can do that and one way that -- I have no idea what

16    the rules are for that but one start would be staying out of

17    jail on this case, okay.

18                THE DEFENDANT:    Okay.

19                THE COURT:    All right.    I just don't know anything

20    about that.

21                Anything else?

22                THE DEFENDANT:    No.

23                THE COURT:    All right.    All right, everybody, I want

24    to thank our two Pretrial Service Officers for being on the

25    line today and for being so attentive to Mr. Celli's case.            I



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 15 of 16 PageID #: 480


                                                                             15


 1    want to thank Mr. Taylor for being so professional and so well

 2    prepared for all of these sessions that we have, he's an

 3    excellent lawyer, and thank you to Ms. Bensing also.

 4                 I do want to thank our court reporter, I hope we

 5    haven't taxed her patience too much today.

 6                 All right, everybody, the next time I want to hear

 7    from everybody is -- what's the time again, Donna?

 8                 THE COURTROOM DEPUTY:     December 15th at 11:30.

 9                 THE COURT:    We'll hear from everybody then.       I want

10    nothing but glowing reports, Mr. Celli.

11                 THE DEFENDANT:   Okay.

12                 THE COURT:    Don't forget.

13                 MR. GORDON:   Your Honor, this is David Gordon,

14    hello.   Hello, Judge.

15                 THE COURT:    Hello.

16                 MR. GORDON:   This is David Gordon.      I was asked to

17    be available as standby CJA.        I just wanted the record to

18    indicate that I have been listening, I have been here.            I

19    didn't state an appearance earlier, I wasn't asked.

20                 THE COURT:    I'm so sorry, Mr. Gordon.      Thank you

21    very much.

22                 MR. GORDON:   Lest anyone think that I didn't add

23    myself to the call, I've been here.

24                 THE COURT:    Okay.    That's my fault, I'm sorry about

25    that.    Thank you very much.



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
Case 1:19-cr-00127-PAE-ST Document 89 Filed 10/23/20 Page 16 of 16 PageID #: 481


                                                                             16


 1                MR. GORDON:    Thank you.

 2                THE COURT:    All right.

 3                I think we have excluded the time already from the

 4    last time we had a court appearance and that's still excluded

 5    in the interests of justice.       All right.    Everybody stay

 6    healthy.

 7                MS. BENSING:    Thank you.

 8                MR. TAYLOR:    Thank you, Your Honor.

 9                THE COURT:    Thank you.

10                (Time noted:    1:22 p.m.)

11                (End of proceedings.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          HOLLY DRISCOLL, CSR, FCRR
                            OFFICIAL COURT REPORTER
